DETAILED ACTION
		Response to Amendment
 The amendment filed on 03/08/2021 has been entered and considered by Examiner. Claims 1-15 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Catherine Shultz on 01/19/2022.
The application has been amended as follows:	
	1. (Currently amended) A computer-implemented method for online charging telecommunication services in real time, comprising the step of, upon establishment of a communication session on a telecommunication network, gathering first charging parameters for the communication session and a wallet balance of a respective user;
the method further comprising the steps of:
 running a money-to-time algorithm, which comprises computing a time balance for the communication session based on the first charging parameters and the wallet balance;
determining whether the time balance is greater than zero;
upon determining that the time balance is greater than zero, creating a charging data record, CDR, and writing a start timestamp therein, setting a terminate session timer based on the 
upon determining that the time balance is not greater than zero, or upon expiration of the terminate session timer, instructing the telecommunication network to terminate the communication session, wherein upon expiration of the terminate session timer an end timestamp is written in the CDR; and further comprising the steps of:
upon changing from the first charging parameters to second charging parameters, determining whether there is for the respective user an unconcluded CDRwhich does not contain an end timestamp;
upon determining that there is an unconcluded CDR for the respective user, setting“now” as a preliminary end timestamp in the unconcluded CDR;
running a time-to-money algorithm to calculate a current cost based on the start timestamp and the preliminary end timestamp in the unconcluded CDR and decreasing the wallet balance by subtracting the calculated current cost; and 
running the money-to-time algorithm based on the decreased wallet balance and the second charging parameters and updating the terminate session timer accordingly.
	2. (Original)  The method according to claim 1, further comprising communicating information to the telecommunication network for displaying the terminate session timer to the respective user.
	3. (Currently amended) The method according to claim 1, further comprising the step of, upon receipt of information from the telecommunication network that the communication session has been terminated, removing the terminate session timer and writing an end timestamp in the CDR corresponding to the time lapsed on the terminate session timer.
	4. (Currently amended) The method according to claim 1, further comprising the steps of:
upon an increase or decrease of the wallet balance, determining whether there is for the respective user an unconcluded CDR which does not contain an end timestamp; and 

	5. (Currently amended) The method according to claim 1, further comprising the steps of:
upon establishment of a communication event relating to the respective user, gathering the communication event charge and the wallet balance of the respective user;
determining whether there is for the respective user an unconcluded CDR which does not contain an end timestamp; and
upon determining that there is for the respective user an unconcluded CDR, determining whether the communication event may take place, based on the wallet balance, the communication event charge and a current cost of the communication session corresponding to the unconcluded CDR.
	6. (Currently amended) The method according to claim 5, wherein step 5c further comprises:
setting “now” as a preliminary end timestamp in the unconcluded CDR;
running a time-to-money algorithm to calculate the current cost based on the start timestamp and the preliminary end timestamp in the unconcluded CDR and the first charging parameters; and
comparing the communication event charge with the wallet balance minus the current cost.
	7. (Canceled)
	8. (Currently amended) An online charging system, OCS, for online charging telecommunication services in real time, comprising a communication module configured to communicate with a telecommunication network and a processing module configured to, upon establishment of a communication session on the telecommunication network, gather first charging parameters for the communication session and a wallet balance of a respective user;
wherein the processing module is further configured to perform the following steps:

determine whether the time balance is greater than zero;
upon determining that the time balance is greater than zero, create a charging data record, CDR, in a memory module and write a first start timestamp therein, set a terminate session timer based on the time balance, and confirm to the telecommunication network that the communication session may take place; and
upon determining that the time balance is not greater than zero, or upon expiration of the terminate session timer, instruct the telecommunication network to terminate the communication session, wherein upon expiration of the terminate session timer an end timestamp is written in the CDR; and further comprising the steps of:
upon changing from the first charging parameters to second charging parameters, determining whether there is for the respective user an unconcluded CDRwhich does not contain an end timestamp;
upon determining that there is an unconcluded CDR for the respective user, setting“now” as a preliminary end timestamp in the unconcluded CDR;
running a time-to-money algorithm to calculate a current cost based on the start timestamp and the preliminary end timestamp in the unconcluded CDR and decreasing the wallet balance by subtracting the calculated current cost; and 
running the money-to-time algorithm based on the decreased wallet balance and the second charging parameters and updating the terminate session timer accordingly.
	9. (Previously presented) The system according to claim 8, wherein the communication module is further configured to communicate information to the telecommunication network for displaying the terminate session timer to the respective user.
	10. (Previously presented) The system according to claim 8, wherein the processing module is further configured to, upon receipt of information from the telecommunication network that the communication session has been terminated, remove the terminate session timer and write an end timestamp in the CDR corresponding to the time lapsed on the terminate session timer.
	11. (Currently amended) The system according to claim 8, wherein the processing module is further configured to perform the following steps:
upon an increase or decrease of the wallet balance, determine whether there is for the respective user an unconcluded CDR which does not contain an end timestamp; and
upon determining that there is an unconcluded CDR for the respective user, run the money-to-time algorithm based on the increased or decreased wallet balance and update the terminate session timer accordingly.
	12. (Currently amended) The system according to claim 8, wherein the processing module is further configured to perform the following steps:
upon establishment of a communication event relating to the respective user, gather the communication event charge and the wallet balance of the respective user;
determine whether there is for the respective user an unconcluded CDR which does not contain an end timestamp; and
upon determining that there is for the respective user an unconcluded CDR, determine whether the communication event may take place based on the wallet balance, the communication event charge and a current cost of the communication session corresponding to the unconcluded CDR.
	13. (Currently amended) The system according to claim 12, wherein step l2c comprises:
set“now” as a preliminary end timestamp in the unconcluded CDR;
run a time-to-money algorithm  to calculate the current cost based on the start timestamp and the preliminary end timestamp in the unconcluded CDR and the first charging parameters; and
compare the communication event charge with the wallet balance minus the current cost.
14.	(Canceled)


Allowable Subject Matter
Claims 1-6, 8-13, and 15 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
	SEETHARAMAN discloses monitoring one of user characteristic, session characteristic, event characteristic and network condition during ongoing communication sessions through a network device. The need for selection of charging trigger functions is determined based on one of the user characteristic, session characteristic, event characteristic and network condition. The trigger functions are dynamically selected in response to the need to perform online charging for the communication sessions based on accurate determination of resource consumption in real-time.	
	Cai discloses a charging data system of the communication network receives interim accounting request messages from a network element that is serving a session. The charging data system identifies interim timestamps for the interim accounting request messages, and stores the interim timestamps. After a time period during the long duration session, the charging data system generates a partial CDR. The charging data system then inserts duration information for the long duration session in the partial CDR based on the stored interim timestamps, and transmits the partial CDR to a correlation system. The correlation system may then calculate a total duration for the session based on the duration information in the partial CDR. Even if a start/stop timestamp is not available, the correlation system may estimate the total duration of the session based on the interim timestamps.

	TOERNKVIST discloses detecting communication failure of a first internet protocol multimedia subsystem (IMS) node supporting an IMS call session. Messages that indicate the communication failure and detection time of the communication failure are generated. The messages are sent to a second IMS node supporting the IMS call session and a charging node involved in assessing charges for the IMS call session. Session information is temporarily stored at a third IMS node for the IMS call session supported by the third IMS node.
	However, all cited prior arts of record fail to disclose in claims 1, 11, and 15, “… determining whether the time balance is greater than zero; upon determining that the time balance is greater than zero, creating a charging data record, CDR, and writing a start timestamp therein, setting a terminate session timer based on the time balance, and confirming to the telecommunication network that the communication session may take place; upon determining that the time balance is not greater than zero, or upon expiration of the terminate session timer, instructing the telecommunication network to terminate the communication session, wherein upon expiration of the terminate session timer an end timestamp is written in the CDR; and further comprising the steps of: upon changing from the first charging parameters to second charging parameters, determining whether there is for the respective user an unconcluded CDR
which does not contain an end timestamp; upon determining that there is an unconcluded CDR for the respective user, setting“now” as a preliminary end timestamp in the unconcluded CDR;
running a time-to-money algorithm to calculate a current cost based on the start timestamp and the preliminary end timestamp in the unconcluded CDR and decreasing the wallet balance by subtracting the calculated current cost; and running the money-to-time algorithm based on the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	CA-2959550-A1 discloses a method, system and server for processing low balance data session requests are provided. The server includes a memory storing an account record including an account balance and a count of failed service requests; a network interface; and a processor interconnected with the memory and the network interface. The processor receives a request to access a data service for a mobile device corresponding to the account record; and to determine whether the account balance is sufficient to access the data service. When the account balance is not sufficient, the processor compares the count of failed service requests to a threshold. When the count exceeds the threshold, the processor sends a notification to the mobile device, and when the count does not exceed the threshold, the processor increments the count.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 

/PAKEE FANG/
Primary Examiner, Art Unit 2642